Citation Nr: 1748989	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  17-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.   

6.  Entitlement to service connection for emphysema, to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board also notes that in March 2015, the agency of original jurisdiction denied 38 U.S.C.A. § 1151 claims for liver infection, kidney infection, and bladder infection treatment.  In correspondence in April 2015 within a year of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) regarding this issue.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, while the RO did not do any development of the Veteran's appeal for over two years, a September 2017 deferred rating decision demonstrates that the RO is currently taking action on the appeal.  Thus, as the RO has acknowledged receipt of the NOD, and is currently undertaking further development of the issue, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By a July 2004 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus type II; he was advised of the RO's decision, and of his appellate rights.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

2.  Additional evidence received since the RO's July 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus type II and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not serve in the Republic of the Vietnam during his active service, and exposure to herbicides during his active duty service is not otherwise shown, to include his service in Korea.

4.  Diabetes mellitus type II was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

5.  Prostate cancer was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

6.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

7.  Ischemic heart disease was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service.

8.  Emphysema is not related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The RO's July 2004 rating decision to deny service connection for diabetes mellitus type II is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

3.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for prostate cancer have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for ischemic heart disease have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


7.  The criteria for service connection for emphysema have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381  (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Claim 

In the present case, the RO, by a decision entered in July 2004, denied the Veteran's claim for service connection for diabetes mellitus type II on grounds that there was no evidence of required service in Vietnam, nor was there evidence of exposure to herbicides in any other period of service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2004).   

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002 ); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2004 rating decision, service connection for diabetes mellitus was denied because required service in Vietnam was not shown, nor was there evidence of exposure to herbicides in any other period of service.  Prior to the decision, evidence included personnel records and the Veteran's statement that he was exposed to herbicides because he was stationed near the DMZ.  The evidence received since the time of the RO's July 2004 rating decision included the Veteran's claims that he was a duty driver while in Korea who went to the DMZ, and enough evidence to send to the Defense Personnel Records Information Retrieval System (DPRIS).  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2004 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection 

The Veteran seeks service connection for diabetes mellitus type II, prostate cancer, hypertension, ischemic heart disease, and emphysema to include as secondary to claimed herbicide exposure.  He has claimed that he had service in the DMZ in Korea and drove around Korea.  See e.g. December 2016 statements.  He has not alleged any service in Vietnam.  

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes, cancerous growths, hypertension, and heart disease are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, diabetes mellitus type II, prostate cancer, and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. 

A veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the Veteran's current appeal.

In the instant case, personnel records confirm that the Veteran served as a Hawk missile launcher crewman, arriving in Korea on December 12, 1968 and returning to the United States in December 1969 where he served in the Battery C 7th Battalion, 2nd Artillery. 

The Veteran claimed in numerous statements that he was exposed to herbicides in the DMZ.  See e.g., August 2003 statement.  In August 2003, he stated he was in Korea near the DMZ from December 1968 and returned to the United States around February 1970.  

At a January 2004 examination, the Veteran stated that he served Korea in 1958 for 13 months, first at Camp Jackson and then to another village.

In October 2011, the Veteran stated he was claiming presumptive service connection based on Agent Orange exposure for diabetes, ischemic heart disease, and prostate cancer and that he served in Korea from November 1968 through May 1970.  In February 2012, he also claimed entitlement to service connection for hypertension and emphysema based on Agent Orange exposure. 

A July 2013 Formal Finding of a Lack of Information Required to Corroborate Exposure to Herbicides noted service treatment and personnel records had been reviewed and that a request had been sent to the Veteran to provide evidence of in-country service.  It also noted that a Personnel Information Exchange Request showed that the Veteran had service in Korea with no exposure to herbicides; and that none of the units the Veteran served were are listed in M21-MR Part VI, 2.B.6b.  It noted his unit of assignment was the Battery C 7th Battalion 2nd Artillery. 

In his January 2013 Notice of Disagreement, the Veteran stated he worked on missiles that were in the DMZ.  

In an January 2014 statement, the Veteran noted he was in Korea during 1968 and part of 1969 while on duty in the DMZ while assigned to artillery.  

A December 2016 statement from the Veteran noted that he was a duty driver while stationed in Korea and he would drive all over Korea from September 1968 to October 1969.  

Development was undertaken with DPRIS, which in December 2016 issued a response as follows:

We reviewed the 1969 unit histories submitted by the 7th Battalion, 2nd Artillery (7th Bn, 2nd Arty), the 38th Artillery Brigade (38th Arty Bde) and the 8th United States Army Chronology (higher headquarters).  The records document that the Headquarters, 7th Bn, 2nd Arty was located at Sihung-ni Compound, South Korea. Training and firing exercises are mentioned but no locations given.  The records do not document the use, storage, spraying or transportation of herbicides to include Agent Orange.  In addition, the records do not document any specific duties performed by the unit members of the 7th Bn, 2nd Arty along the Demilitarized Zone (DMZ).

The Board now turns to whether service connection for diabetes, prostate cancer, emphysema, hypertension, or ischemic heart disease is warranted on a direct or presumptive basis.

First in regards to whether service connection based on Agent Orange (herbicide agent) exposure is warranted, the preponderance of the evidence does not corroborate exposure to herbicide agents in Korea.  As noted above, attempts to confirm this claimed Agent Orange exposure were met with response from official sources which determined that the Veteran's unit could not be confirmed to have been in areas where an herbicide agent was sprayed. 

However, in relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').  Nevertheless, in the instant case, while the Veteran is competent to report that his duties took him to, or near the DMZ, the Board finds that the Veteran's assertions are not credible as they are inconsistent with the remaining evidence of record.  The evidence that weighs against the Veteran's statement of exposure to herbicide agents include general information from the U.S. Army Chronology and specific information from the Veteran's service personnel records.  The Board notes that a purpose of these pieces of evidence is to record a service member's duties and location.  As such, the Board places significant probative weight on them.  Furthermore, the Veteran has not been consistent with his statements as to when he served in Korea and where he served in or around the DMZ.  Regardless, while the Veteran has stated that he was near or in the DMZ and drove through the DMZ, he has not specifically articulated how his duties as a driver, artillery member, or missile crewman brought him in contact with Agent Orange or other qualifying herbicides during that time.  The Veteran has not offered any plausible story of how he was exposed to herbicides other than being at the DMZ, for example, duties in an area that underwent defoliation.  Without being part of one the units that were presumed to be in an area in which herbicides are known to have been applied during that period, even if the Veteran traveled through part of the DMZ does not mean he is presumed to have been in an area in or around the DMZ where herbicides were applied.  

In light of the foregoing, the Board finds that service connection is not warranted on the basis of such exposure to herbicide agents directly (facts found) nor is it necessary to consider whether the Veteran's claimed diabetes, prostate cancer, hypertension, ischemic heart disease, or emphysema resulted from a disease presumptive to such exposure. 

As to whether the Veteran's claimed diabetes, prostate cancer, hypertension, ischemic heart disease, or emphysema began in service or was otherwise caused by any incident in service, the Veteran has not articulated any other theories or direct causation other than that he was exposed to herbicides when he was served in Korea.

Finally, regarding continuity of symptomology, the Veteran's service treatment records and separation examination were negative for any diagnosis or treatment of prostate cancer, diabetes, hypertension, or ischemic heart disease.  According to VA medical center (VAMC) treatment records, the Veteran was not diagnosed with prostate cancer until October 2011, and diabetes until May 2003, both many years after service.  For hypertension and ischemic heart disease, an April 2002 examination notes that the Veteran had hypertension the past three years and consideration of ischemic heart disease in March 1999, but ultimately does not actually give a current diagnosis at that time of heart disease.  Thus, none of the diseases manifested within a year of service, and the Board finds that the Veteran is not entitled to presumptive service connection, to include as a chronic disease, for any of his claimed disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claims for diabetes, prostate cancer, emphysema, hypertension, and ischemic heart disease.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).





ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for diabetes mellitus type II is reopened.

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for ischemic heart disease to include as due to herbicide exposure, is denied.   

Entitlement to service connection for emphysema, to include as due to herbicide exposure, is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


